PER CURIAM:
A motion lias been made by plaintiffs in this case for leave to reduce the judgment by remittitur to the extent of five dollars. Upon this motion the facts show that such a remittitur is more than adequate to correct the error complained of, although those facts did not appear on the original hearing. The defendant having been duly notified of the motion for leave to file a remittitur, has entered no objection thereto.
As we are satisfied, in the absence of any contrary showing, that the amount proposed to be relinquished is ample to cure the error pointed out in the original opinion, the judgment announced is now modified by permitting plaintiffs to remit five dollars thereof and affirming it as to the residue of the recovery; but the costs of the appeal are taxed against the plaintiffs.